George W. Rush and J. S. Howkins formed a partnership to conduct an apiary. "The business was conducted by the said George W. Rush, as he knew and understood a bee culture enterprise, and was to manage and direct the cultivation of the bees and the maintenance of the apiary at West Savannah, Georgia." Each made application for insurance on his own life, and a policy for $1,000 was issued on the life of each, payable to the other. The premiums on the policies were paid with funds of the partnership. The policy on the life of Rush was payable to "J. S. Howkins, business partner of insured." Rush died during the existence of the partnership, and at the date of his death the business had made a profit of $104.94. Howkins collected the amount due on the policy on the life of Rush and appropriated the same to his own personal use, for which amount thus collected the administrator of the estate of Rush sued Howkins. Held, that as the continuance of the partnership afforded a reasonable expectancy of advantage and benefit to Howkins, he had an insurable interest in the life of his copartner, and, as the beneficiary named in, the policy issued on the life of such copartner, was entitled to receive and retain the entire proceeds thereof. Civil Code, § 2114; 1 Cooley's Briefs on Ins. 296, 25 Cyc. 706. 707; Conn Mut. Life Ins. Co.v. Luchs, 108 U. S. 498, 505 (2 Sup. Ct. 949, 27 L. ed. 800); 3 Am. Eng. Enc. Law, 933 et seq., 955; Morrell v. Trenton Mut. Life c. Ins. Co., 10 Cush. (Mass.) 282 (57 Am. Dec. 92, and see note on pages 95-98); 1 Bacon, Benefit Societies and Life Ins. § 251.
 Judgment affirmed. All the Justices concur.
 *Page 590